DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed April 30, 2022 have been fully considered, and they are persuasive.
Claims 1, 8, 11, and 13-17 were amended. Claim 3 was canceled. Claim 21 was added.
The objection of claim 11 has been withdrawn in view of the amendments.
The rejections of the claims under 35 U.S.C. 103 has been withdrawn in view of the amendments and arguments presented on pp. 13-17 of the REMARKS. Independent claims 1 and 17 were amended with subject matter previously identified as allowable. The arguments presented for independent claim 13, in light of the amended features, on pp. 14-16 of the REMARKS were fully considered and has been persuasive.

Allowable Subject Matter
Claim1, 2, and 4-21 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on April 30, 2022. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,955,349: A set of authentication challenges are generated and presented to a user, wherein the challenges include knowledge-based questions. A confidence score is generated based on correct/incorrect responses, wherein a minimum confidence threshold is required to access secured resources.
US 9,131,374: A mobile apparatus collects data from sources including GPS location data and generates/stores questions from said data. When a user access request to resources is received, the mobile apparatus selects questions at random and ranks them according to a policy. The highest ranked questions are presented to the user.
US 9,078,129: Knowledge-based authentication questions are generated from a data of a group of mobile devices. A policy difficulty meter represents a measure of how difficult a question should be and questions with a specific difficulty can be selected for a particular user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        6-27-2022